Citation Nr: 1814275	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-24 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2017, the Veteran was afforded a hearing before the undersigned.  A transcript of the hearing has been associated with the claim file.

In August 2017, the Board granted service connection for posttraumatic stress disorder (PTSD) and remanded the issue of service connection for hypertension for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the issues on appeal.  

Previously, the Board remanded the issue of entitlement to service connection for hypertension in order to obtain a VA examination as the previous April 2010 VA opinion inadequate as the examiner did not provide medical support and adequate rationale for the conclusion reached, and an opinion as to whether hypertension is aggravated by the Veteran's service-connected diabetes mellitus was not provided.  In November 2017, the Veteran was afforded a VA examination.  The examiner opined that hypertension was not related to Agent Orange exposure, hypertension was not related to active military service, and hypertension was not caused by or aggravated by diabetes mellitus.  The examiner's rationale for these opinions was that hypertension predated diabetes, Agent Orange exposure occurred over 15 years prior to diagnosis of hypertension, Agent Orange is not considered etiology for hypertension, and hypertension was diagnosed over 15 years after active military service and discharge.  The examiner concluded that highest probability for the etiology of hypertension is essential hypertension as the Veteran is an older obese Afro-American with a strong positive family history for hypertension and there was no other evidence to diagnose hypertension to a secondary cause.  The Board also finds this opinion to be inadequate as the examiner again did not provide medical support and adequate rationale for the conclusions reached, and an opinion as to whether hypertension is aggravated by the Veteran's service-connected diabetes mellitus was not provided.  

The Board also finds that an opinion as to whether hypertension is secondary to his now service-connected PTSD is necessary as the Veteran claimed during the March 2017 hearing that the stress from Vietnam contributed to his hypertension. 

Moreover, the Board notes that Federal Register statement of June 28, 2005, 70 F.R. 37040 , notes that presumption of service connection was warranted for hypertensive vascular disease for prisoners of war (POW).  It was reasoned that presumption of service connection was warranted on the basis that based on several medical studies veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infraction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension.  On remand the examiner must consider the Federal Register statement in their opinion.

In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).


Accordingly, the case is REMANDED for the following action:

The Veteran's claim file must be forwarded and reviewed by a different VA examiner than the one who conducted the examination in November 2017 for a new etiology opinion.  No examination is required unless the examiner deems it necessary.  The examiner must specify that the claim file has been reviewed.  The examiner must elicit from the record a full history.

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the current hypertension had its onset during or is otherwise related to active service, including whether hypertension is caused by exposure to Agent Orange and stress from his combat experiences.  The examiner must consider the National Academy of Sciences findings in Updates 2006 and 2008, which demonstrate "limited or suggestive evidence of association" between hypertension and herbicide exposure.  

The examiner must also provide an opinion as to whether the current hypertension is caused or aggravated by his service-connected diabetes mellitus and PTSD.  The examiner must specifically address the Federal Register findings cited in the remand above.

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




